Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This is a non-final, first office action on the merits. 
Claims 1-24 are pending.  

Specification
The disclosure is objected to because of the following informalities:
In ¶ [0084], element “630”, should be “632” in Fig. 6B.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-24 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 9, and 17, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:  A method of managing optimization of a transportation comprising: identifying a set of items for transportation between a set of origins and a set of destinations during a set of time periods; prioritizing each of the set of items; utilizing a set of constraints and costs; utilizing a set of loading constraints for a set of transportation units, the loading constraints limiting the quantity and placement of items for each transportation unit; optimizing a quantity of the set of transportation units for transporting the set of items between the set of origins and the set of destinations during the set of time periods based on the prioritization of each of the set of items, the constraints and costs, and the loading constraints for each transportation unit; and adjusting the optimized quantity of transportation units to a discrete quantity based on the prioritization of each of the set of items and the constraints and costs.

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 9, and 17 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. The claims are directed to managing optimization of a transportation network which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “network”, a computer readable storage medium”, “processing circuit”, “system”, “processor”, and “memory”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-8, 10-16, and 18-24 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 9, and 17 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 9, and 17 includes various elements that are not directed to the abstract idea. These elements include “network”, a computer readable storage medium”, “processing circuit”, “system”, “processor”, and “memory” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [00118] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 


Dependent claims 2-8, 10-16, and 18-24 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Luedke et al. US 2020/0364641 (hereinafter Luedke) in view of Jenkins et al. US 7,668,761 (hereinafter Luedke). 
Regarding Claim 1: 
A method of managing optimization of a transportation network system comprising: 
identifying a set of items for transportation between a set of origins and a set of destinations during a set of time periods; (Luedke Figs. 2-3 [0022-0023], “established retail sites, established flow centers for receiving product from vendors, and established hauling routes between receive centers, retails sites, and flow centers, herein referred to as “nodes” …… move items between two nodes in a supply chain network”. Luedke [0028], “move inventory items between other nodes”.) 
[[prioritizing]] each of the set of items; (Luedke [0055], “Demand shipments are sorted by product class because different products may require a different type of transportation vessel (i.e., unit(s)))
utilizing a set of network constraints and costs; (Luedke [0025], “determining an optimized number of transportation vessels to meet a predetermined service level. The service level measures the performance of the system in meeting the delivery demands in a timely manner …additional features that may be considered … ownership costs, rental costs, leasing costs, currency and/or exchange rate fluctuations, fuel cost …. Minimizing costs”. Also, see [0091], “optimizer uses equation 1 to determine the optimum number of transportation needed …. Cost”. Also, see [0044])  
utilizing a set of loading constraints for a set of transportation units, the loading constraints limiting the quantity and placement of items for each transportation unit; (Luedke [0038-0040], “demand shipments may be measured based on a volume class. Trailer volume utilization inputs are defined as the percentage full an individual trailer is during a single route. A threshold may be 65% space utilization … the utilization may be a distribution within a predefined range, such as 50-70%”. Luedke [0048], “trailer utilization 302d)
optimizing a quantity of the set of transportation units for transporting the set of items between the set of origins and the set of destinations during the set of time periods based on the [[prioritization]] of each of the set of items, the network constraints and costs, and the loading constraints for each transportation unit; and (Luedke [0042-0045], “the forecast model and the historical model utilize the inputs to provide a prediction of the number of transportation vessels needed to reach a predetermined service level …. Uses demand input from a separate demand forecast model (EN: the demand is based on the trailer volume utilization threshold in [0038-0040]) … the vessel sizes optimizer 218 also utilizes other factors to determine the optimum number of transportation vessels needed. Other factors include vessel type’s vessel ownership, vessel sizes, and transportation costs …provides an amount of vessels needed to meet the service level requirement to a user interface. Luedke [0067], “recommends an optimum distribution of transportation vessel types. Types of transportation vessels includes different sizes and specialties. Also, see [0052], [0054], and [0064])
adjusting the optimized quantity of transportation units to a discrete quantity based on the [[prioritization]] of each of the set of items and the network constraints and costs.  (Luedke [0067-0069], “a number of transportation vessels required to meet a demand for each pair of locations within a forecast time … the simulation and optimization processes are repeated 420. For each simulation, an optimization process is performed and an output is generation …. A distribution can be provided that represents a range of possible numbers of transportation vessels and optionally a confidence interval that a particular range or value will meet a particular, predetermined service level”. Luedke [0093-0098], “determine an optimum number of transportation vessels needed, and to further determine the optimum number of transportation vessels to purchase and/or lease, Details 930 are also presented for the user ... the exact number of transportation vessels to own and to rent is determined by the vessel optimizer based on the inputs provided by the user … the number of vessels needed in the enterprise system as shown may be tailored to a time frame as desired by the user”) but, specifically fails to disclose prioritizing each of the set of items; prioritization of each of the set of items 
However, Jenkins teaches the following limitation: 
prioritizing each of the set of items; prioritization of each of the set of items  (Jenkins Col. 34 lines 28-34, “the automated load builder 310 calculates a priority value for each recommended shipment between the source and destination it is working with by adding values for rewards and subtracting values for penalties. The recommended shipment having the highest value is added to the load first, followed by the next highest value, and so on”.)  
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Luedke, to include the feature of prioritizing items, as taught by Jenkins, in order to optimizing a quantity of the set of transportation units by prioritizing each of the set of items (Jenkins Col. 34). It will decrease inventory cost, dynamic deployment of the transportation units and improve service (Jenkins Col. 2). 


Regarding Claim 2: 
Luedke in view of Jenkins disclose the method of claim 1 further comprising: 
Luedke further teach identifying a set of transportation lanes, each transportation lane having at least one origin and one destination; (Luedke Figs. 2-3 [0022-0023], “established retail sites, established flow centers for receiving product from vendors, and established hauling routes between receive centers, retails sites, and flow centers, herein referred to as “nodes” …… move items between two nodes in a supply chain network”. Luedke [0028], “move inventory items between other nodes”.)
wherein optimizing the quantity of the set of transportation units includes optimizing a quantity of the set of transportation units for each transportation lane based on the [[prioritization]] of each of the set of items, the network constraints and costs, and the loading constraints for each transportation unit  (Luedke [0042-0045], “the forecast model and the historical model utilize the inputs to provide a prediction of the number of transportation vessels needed to reach a predetermined service level …. Uses demand input from a separate demand forecast model (EN: the demand is based on the trailer volume utilization threshold in [0038-0040]) … the vessel sizes optimizer 218 also utilizes other factors to determine the optimum number of transportation vessels needed. Other factors include vessel type’s vessel ownership, vessel sizes, and transportation costs …provides an amount of vessels needed to meet the service level requirement to a user interface. Luedke [0067], “recommends an optimum distribution of transportation vessel types. Types of transportation vessels includes different sizes and specialties. Luedke [0097], “how many transportation vessels are needed between pairs of nodes”. Also, see [0052], [0054], and [0064]) but, specifically fails to disclose the prioritization of each of the set of items
However, Jenkins teaches the following limitation: 
optimizing a quantity of the set of transportation units for each transportation lane based on the prioritization of each of the set of items (Jenkins Col. 34 lines 28-34, “the automated load builder 310 calculates a priority value for each recommended shipment between the source and destination it is working with by adding values for rewards and subtracting values for penalties. The recommended shipment having the highest value is added to the load first, followed by the next highest value, and so on”.)  
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Luedke, to include the feature of prioritizing items, as taught by Jenkins, in order to optimizing a quantity of the set of transportation units by prioritizing each of the set of items (Jenkins Col. 34). It will decrease inventory cost, dynamic deployment of the transportation units and improve service (Jenkins Col. 2).
Regarding Claim 3: 
Luedke in view of Jenkins disclose the method of claim 1 
Luedke further teach wherein adjusting the optimized quantity of transportation units further comprises:
 rounding the quantity of transportation units to a first discrete quantity of transportation units and a second discrete quantity of transportation units, the second discrete Page 51 of 57 Docket No. P2001US01quantity of transportation units larger than the first discrete quantity of transportation units; and (Luedke [0045], “recommended number of transportation vessel needed between a pair of nodes”. Luedke [0076], “the normalized best fit model is create on a per-node basis, so different model is created for each pair of nodes …. Updated periodically”. Luedke [0086-0088], “the data aggregate 716 also illustrates the highest and lowest number of transportation vessels needed between a pair of nodes … represent the maximum and minimum number of vessels needed between each node pair”. Luedke [0093], “ [0096-0098], “in order to each a 98% optimization rate the number of transportation vessels needed would be between 800 and 5700 at any given time”. Also, see [0068]) 
selecting the quantity of transportation units from the first discrete quantity and the second discrete quantity based on the [[prioritization]] of each of the set of items and the network constraints and costs.  (Luedke [0042-0045], “the forecast model and the historical model utilize the inputs to provide a prediction of the number of transportation vessels needed to reach a predetermined service level …. Uses demand input from a separate demand forecast model (EN: the demand is based on the trailer volume utilization threshold in [0038-0040]) … the vessel sizes optimizer 218 also utilizes other factors to determine the optimum number of transportation vessels needed. Other factors include vessel type’s vessel ownership, vessel sizes, and transportation costs …provides an amount of vessels needed to meet the service level requirement to a user interface. Luedke [0067], “recommends an optimum distribution of transportation vessel types. Types of transportation vessels includes different sizes and specialties. Also, see [0052], [0054], and [0064]) but, specifically fails to disclose based on the prioritization of each of the set of items
However, Jenkins teaches the following limitation: 
based on the prioritization of each of the set of items (Jenkins Col. 34 lines 28-34, “the automated load builder 310 calculates a priority value for each recommended shipment between the source and destination it is working with by adding values for rewards and subtracting values for penalties. The recommended shipment having the highest value is added to the load first, followed by the next highest value, and so on”.)  
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Luedke, to include the feature of prioritizing items, as taught by Jenkins, in order to optimizing a quantity of the set of transportation units by prioritizing each of the set of items (Jenkins Col. 34). It will decrease inventory cost, dynamic deployment of the transportation units and improve service (Jenkins Col. 2).
Regarding Claim 4: 
Luedke in view of Jenkins disclose the method of claim 3 
Luedke further teach wherein adjusting the optimized quantity of transportation units further comprises: 
rounding the quantity of transportation units for each transportation lane to a first discrete quantity of transportation units and a second discrete quantity of transportation units, the second discrete quantity of transportation units larger than the first discrete quantity of transportation units; and  (Luedke [0045], “recommended number of transportation vessel needed between a pair of nodes”. Luedke [0076], “the normalized best fit model is create on a per-node basis, so different model is created for each pair of nodes …. Updated periodically”. Luedke [0086-0088], “the data aggregate 716 also illustrates the highest and lowest number of transportation vessels needed between a pair of nodes … represent the maximum and minimum number of vessels needed between each node pair”. Luedke [0093], “ [0096-0098], “in order to each a 98% optimization rate the number of transportation vessels needed would be between 800 and 5700 at any given time”. Also, see [0068])
 selecting the quantity of transportation units from the first discrete quantity and the second discrete quantity based on the [[prioritization]] of each of the set of items and the network constraints and costs.  (Luedke [0042-0045], “the forecast model and the historical model utilize the inputs to provide a prediction of the number of transportation vessels needed to reach a predetermined service level …. Uses demand input from a separate demand forecast model (EN: the demand is based on the trailer volume utilization threshold in [0038-0040]) … the vessel sizes optimizer 218 also utilizes other factors to determine the optimum number of transportation vessels needed. Other factors include vessel type’s vessel ownership, vessel sizes, and transportation costs …provides an amount of vessels needed to meet the service level requirement to a user interface. Luedke [0067], “recommends an optimum distribution of transportation vessel types. Types of transportation vessels includes different sizes and specialties. Also, see [0052], [0054], and [0064]) but, specifically fails to disclose based on the prioritization of each of the set of items 
However, Jenkins teaches the following limitation: 
based on the prioritization of each of the set of items (Jenkins Col. 34 lines 28-34, “the automated load builder 310 calculates a priority value for each recommended shipment between the source and destination it is working with by adding values for rewards and subtracting values for penalties. The recommended shipment having the highest value is added to the load first, followed by the next highest value, and so on”.)  
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Luedke, to include the feature of prioritizing items, as taught by Jenkins, in order to optimizing a quantity of the set of transportation units by prioritizing each of the set of items (Jenkins Col. 34). It will decrease inventory cost, dynamic deployment of the transportation units and improve service (Jenkins Col. 2).
Regarding Claim 5: 
Luedke in view of Jenkins disclose the method of claim 1 
Luedke further teach wherein the identified set of items are identified for transportation between the set of origins and the set of destinations for a specific time period; and (Luedke [0022], “to ensure that the predetermined transportation capacity is met at least a threshold amount of time based on anticipated need to move items between two nodes in supply chain. Luedke [0067], “the output of each model includes a number of transportation vessels required to meet a demand for each pair of locations within a forecast time period”. Luedke [0098], “the number of vessels needed in the enterprise system as shown may be tailored to a time frame as desired by the user”.) but, specifically fails to disclose wherein the set of network constraints and costs includes network rewards and penalties for transporting the set of items between the set of origins and the set of destinations during time periods other than the identified specific time period.  
However, Jenkins teaches the following limitation: 
wherein the set of network constraints and costs includes network rewards and penalties for transporting the set of items between the set of origins and the set of destinations during time periods other than the identified specific time period.   (Jenkins Col. 34 lines 31-, “calculates a priority value for each recommended shipment between the source destination it is working with by adding values for rewards and subtracting values for penalties … several costs, including a “pull ahead” penalty imposing a penalty for each day that a recommended shipment is pulled forward if it is added to a load; a “same item” reward representing benefits from an item that is already on the load ….. reward to reward a must go shipment”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Luedke, to include the feature of prioritizing items and the rewards/penalties, as taught by Jenkins, in order to optimizing a quantity of the set of transportation units by prioritizing each of the set of items (Jenkins Col. 34) based on the rewards/penalties constraints. Also, It will decrease inventory cost, dynamic deployment of the transportation units and improve service (Jenkins Col. 2).
Regarding Claim 6: 
Luedke in view of Jenkins disclose the method of claim 1 
Luedke further teach further comprising identifying which of the optimized quantity of transportation units are required to be committed for utilization.  (Luedke [0025], “determining an optimized number of transportation vessels to meet a predetermined service level. The service level measures the performance of the system in meeting the delivery demand in a timely manner”. )
Regarding Claim 7: 
Luedke in view of Jenkins disclose the method of claim 1 
Luedke further teach further comprising simulating loading of the transportation units with the set of items in accordance with the loading constraints.  (Luedke [0038-0040], “demand shipments may be measured based on a volume class. Trailer volume utilization inputs are defined as the percentage full an individual trailer is during a single route. A threshold may be 65% space utilization … the utilization may be a distribution within a predefined range, such as 50-70%”. Luedke [0048], “trailer utilization 302d)
Regarding Claim 8: 
Luedke in view of Jenkins disclose the method of claim 7 
Luedke further teach further comprising utilizing a trained learning system utilizing [[rewards and penalties]] to simulate loading of the transportation units with the set of items in accordance with the loading constraints. (Luedke [0042-0045], “the forecast model and the historical model utilize the inputs to provide a prediction of the number of transportation vessels needed to reach a predetermined service level …. Uses demand input from a separate demand forecast model (EN: the demand is based on the trailer volume utilization threshold in [0038-0040]) … the vessel sizes optimizer 218 also utilizes other factors to determine the optimum number of transportation vessels needed. Other factors include vessel type’s vessel ownership, vessel sizes, and transportation costs …provides an amount of vessels needed to meet the service level requirement to a user interface. Luedke [0067], “recommends an optimum distribution of transportation vessel types. Types of transportation vessels includes different sizes and specialties. Also, see [0052], [0054], and [0064]) but, specifically fails to disclose utilizing rewards and penalties

However, Jenkins teaches the following limitation: 
further comprising utilizing a trained learning system utilizing rewards and penalties to simulate loading of the transportation units with the set of items in accordance with the loading constraints. (Jenkins Col. 34 lines 31-, “calculates a priority value for each recommended shipment between the source destination it is working with by adding values for rewards and subtracting values for penalties … several costs, including a “pull ahead” penalty imposing a penalty for each day that a recommended shipment is pulled forward if it is added to a load; a “same item” reward representing benefits from an item that is already on the load … “split penalty” imposing a penalty on a recommended shipment that must be split in order to add it to a load  ….. reward to reward a must go shipment”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Luedke, to include the feature of prioritizing items and the rewards/penalties, as taught by Jenkins, in order to optimizing a quantity of the set of transportation units by prioritizing each of the set of items (Jenkins Col. 34) based on the rewards/penalties constraints. Also, It will decrease inventory cost, dynamic deployment of the transportation units and improve service (Jenkins Col. 2).
Regarding Claims 9-24: 
Claims 9-24 are rejected under the same rationale of claims 1-8 above. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He, Zhenggang, Jingni Guo, and Ruixue Li. Internet-Based Vehicle-Cargo Matching Platform Enterprises in China. working paper derived from: https://hosei. repo. nii. ac. jp, 2017. 
Balasubramanian et al. US 2010/0332273: Tools for assisting in petroleum product transportation logistics. 
Song US 2021/0081904: Computer implemented method for automatic assignment and reassignment of flexible delivery work. 
Wang et al. US 10,867,309: Systems and methods for outbound forecasting based on a fulfillment center priority value. 
Behave et al. US 2020/0364630: System and method for managing transportation vessels. 
Kishikawa et al. US 2020/0342560: Transportation planning apparatus, transportation planning system, and transportation planning method. 
Chen el al. US 2020/0134762: Order group allocation method and device. 
Putcha et al. US 2019/0295204: systems and methods for transportation staffing. 
Leonard et al. US 10,360,522: Updating a forecast based on real-time data associated with an item. 
Walton US 2019/0043006: Apparatus and method for predictive dispatch for geographically distributed, on-demand services. 
Knapp et al. US 2018/0247266: Route scheduling for multi-class transport vehicles. 
Leoni et al. US 2018/0046964: Systems, devices, and methods of optimizing trucking supply chain logistics. 
Davidson US 2012/0253862: Systems and methods for providing a fleet management user interface. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624